Citation Nr: 1617827	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-21 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the July 2010 reduction from a 20 percent disability rating to a 0 percent rating for service-connected right knee instability or subluxation from October 1, 2010 through May 28, 2012 was proper.

2.  Whether the July 2010 reduction from a 10 percent disability rating to a 0 percent rating for service-connected left knee instability or subluxation from October 1, 2010 through May 28, 2012 was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That decision reduced the Veteran's instability or subluxation disability rating from 20 to 0 percent for the right knee and from 10 to 0 percent for his left knee effective October 1, 2010.  In September 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in July 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2011.  A Supplemental Statement of the Case was provided by the RO in April 2013.

In June 2011, the Veteran and his wife, father, and friend testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.  

A May 2013 rating decision increased the Veteran's instability or subluxation disability rating for the right knee to 20 percent and for the left knee to 10 percent effective May 29, 2012.  As such, the issues on appeal have been framed on the title page to reflect that the period of the rate reduction at issue is from October 1, 2010 through May 28, 2012.  

In January 2016, the Veteran and his wife testified at hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  

At the Board hearing, the submission of addition evidence was discussed and the record was left open for 30 days to allow for any such submissions.  In March 2015, the Veteran submitted an August 2011 private treatment record with a waiver of initial consideration by the agency of original jurisdiction (AOJ).  The Board notes that the private treatment record was already of record.  Additionally, the VA treatment records from September 2010 to May 2011 discussed at the hearing were associated with the Veteran's claims file in April 2016.  The Veteran submitted a waiver of initial consideration by the AOJ of these records in January 2016.  As such, the foregoing evidence is properly before the Board for consideration.  See 38 C.F.R. § 20.1304 (2015).  


FINDINGS OF FACT

1.  The July 2010 rating decision that reduced the disability ratings for the service-connected instability or subluxation from 20 to 0 percent for the right knee and from 10 to 0 percent for the left knee, which were effective October 1, 2010, met all due process requirements in executing such a reduction.

2.  The Veteran's ratings for instability or subluxation of the knees were assigned by an April 2002 rating decision that granted service connection with an evaluation of 20 percent for the right knee and 10 percent for the left knee effective June 26, 2001. 

3.  At the time of the July 2010 reduction of the schedular disability ratings for instability or subluxation of the knees, the disability ratings of 20 percent for the right knee and 10 percent for the left knee had been in effect continuously for a period of more than five years, but less than 20 years.

4.  Resolving reasonable doubt in the Veteran's favor, the evidence does not show an actual improvement in the Veteran's instability or subluxation of his knees resulting in an improvement in his ability to function under the ordinary conditions of life and work.

CONCLUSIONS OF LAW

1.  The reduction in the evaluation for instability or subluxation of the right knee from 20 percent to 0 percent from October 1, 2010 through May 28, 2012 was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.71a, Diagnostic Code 5275 (2015).

2.  The reduction in the evaluation for instability or subluxation of the left knee from 10 percent to 0 percent from October 1, 2010 through May 28, 2012 was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.71a, Diagnostic Code 5275 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the issue on appeal does not arise from the receipt of a "substantially complete application" under 38 U.S.C.A. § 5103(a), but rather, arises under 38 C.F.R. § 3.105(e), which permits VA to reduce an evaluation when evidence is received to show that a lower evaluation is in order, the notice provisions of the Veterans Claims Assistance Act of 2000 are not applicable.  Moreover, as the Board is restoring the ratings at issue, the question of whether the RO complied with the procedural notice requirements of 38 C.F.R. § 3.105(e) need not be addressed in detail.  

I.  Procedural Requirements

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, if additional evidence is not submitted or the evidence submitted does not establish continued entitlement to the rating, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2015).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  Id.  

In January 2010, the RO notified the Veteran of the proposed rating reductions and set forth all material facts and reasons for the reductions.  At that time, the RO instructed the Veteran to submit evidence within 60 days to show that his ratings should not be reduced, and to request a predetermination hearing if desired.  In February 2010, the Veteran requested a predetermination hearing.  However, in May 2010, the Veteran requested a new VA examination with x-rays in lieu of scheduling a hearing.  A new examination was provided and new x-rays were reviewed in June 2010, as requested by the Veteran.  The RO took final action to reduce the disability ratings in July 2010, which became effective October 1, 2010.  The RO informed the Veteran of this decision by letter dated July 29, 2010.  Thus, the Board finds that the procedural requirements under 38 C.F.R. § 3.150(e) for reduction of the schedular disability ratings, from 20 to 0 percent for right knee instability or subluxation and from 10 to 0 percent for left knee instability or subluxation, were properly carried out by the RO.

II.  Substantive Requirements

As the RO has met the procedural requirements associated with a reduction, the issue now becomes whether the reductions were proper based on the evidence of record.  

The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  Section 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2015).

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for five years or more at the same level, and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2015).

A disability that has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes will not be reduced to less than such evaluation, except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2015).

In the present case, the Veteran's ratings for instability or subluxation were assigned by an April 2002 rating decision that granted service connection with an evaluation of 20 percent for the right knee and 10 percent for the left knee effective June 26, 2001.  A September 2008 rating decision continued the disability ratings.  However, that rating decision informed the Veteran that the evidence showed some improvement in the instability of his knees, but sustained improvement had not been definitively established.  The Veteran was informed further that the assigned evaluations were not considered permanent because there was likelihood of improvement of the disabilities.  Nonetheless, the disability ratings remained in effect continuously from June 26, 2001 until October 1, 2011.  

At the time of the July 2010 reduction of the schedular ratings for the Veteran's instability or subluxation disability of his knees, the disability ratings had been in effect for a little over ten years.  Because the ratings were in effect for a period exceeding five years but less than 20 years, the provisions of 38 C.F.R. § 3.344(a) regarding stabilized disability ratings apply.  The Board notes that the ratings had been in effect for more than five years even before the September 2008 rating decision that determined the ratings were not permanent.

Regulations "impose a clear requirement that VA rating reductions ... be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13 (2015).  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2015).  It also must be determined that any such improvement reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2015).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's service-connected right knee disability was rated prior to the reduction as 20 percent disabling on the basis of instability or subluxation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and as 10 percent disabling on the basis of post operative residuals with traumatic arthritis and limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  The Veteran's left knee disability was rated as 10 percent disabling on the basis of instability or subluxation under Diagnostic Code 5257, and as 10 percent disabling on the basis of traumatic arthritis with limitation of motion under Diagnostic Code 5010.  The Veteran's disability ratings for arthritis are not at issue.  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if the condition is slight.  A 20 percent rating is warranted if the condition is moderate.  A 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It also should be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

At his March 2002 VA examination when service-connection for instability or subluxation was granted, the Veteran reported wearing a brace and that his knees gave out and locked.  On examination, his gait was normal, he could stand on his heels and toes normally, and could squat fully.  With respect to tests that check knee ligaments, which stabilize the knee, the McMurray, posterior drawer, and valgus and varus stress tests were all negative for the right knee; however, the anterior drawer sign was "+ 1/4."  Regarding the left knee, the McMurray, posterior drawer, and valgus stress tests were all negative.  The anterior drawer test was "+ 1/4" and the varus stress test was "+ 1/4."  Muscle strength in the knees was 4/5.  The diagnoses were traumatic injury to the knees with internal derangement and degenerative arthritis.

At his August 2008 VA examination, the Veteran denied any history of dislocation or recurrent subluxation.  He did, however, complain that his knees occasionally gave way, but it did not happen frequently.  On examination, his gait was normal and no assistive devices were used to ambulate.  The knees were stable to varus and valgus force.  The anterior drawer, posterior drawer, Lachman, and McMurray tests were negative.  Motor strength was normal bilaterally.  There was no abnormal movement, instability, or weakness of the knee joints.  It was noted that March 2002 x-rays showed only degenerative changes.  The diagnoses were traumatic arthritis of the knees.  

At his January 2010 VA examination, the Veteran reported that his knees occasionally gave way.  He denied dislocation or recurrent subluxation, but reported that his knees locked about twice per month.  When they locked, he had to manipulate them to get them to quit locking up.  He was not using any assistive devices to ambulate, but recently had been prescribed orthotic inserts for his shoes to assist his hips.  On examination, the knees were stable to varus and valgus force.  The anterior drawer, posterior drawer, Lachman, and McMurray tests were negative.  Motor strength was normal bilaterally.  There was no instability or weakness of the knee joints.  After review of August 2009 magnetic resonance imaging (MRI) of the right knee and November 2009 x-rays, the diagnoses were degenerative joint disease of the knees without evidence of instability.  The examiner noted that VA treatment records showed viscosupplementation and probable total knee arthroscopy of the right knee in the future.  

January to March 2010 VA orthopaedic surgery clinic notes show the Veteran underwent steroid injections to the right knee in the past with minimal relief.  In January 2010, he underwent a course of three viscosupplementation injections to the right knee without relief.  Thereafter, the Veteran decided to proceed with right total knee arthroscopy, but he was ineligible due to obesity.  On all examinations, there was no instability on varus and valgus stress test, and the McMurray test was negative.  The assessments consistently were osteoarthritis of the right knee.  

At his June 2010 VA examination, the Veteran reported that he was not using any braces or assistive devices, except orthotic inserts.  He felt as if his knees were going to give way when he carried a 105-pound x-ray machine up steps.  He did not notice definite dislocation or subluxation of the knees; however, he did notice tightness in his knee when he was walking.  When that occurred, he had to stop walking and reposition the knee to prevent the knee from locking up.  If the knee locked up, it would give out and he would fall, which happened about once a week.  On examination, he had a slightly wide-based gait, but his gait was stable.  The knees were stable to varus and valgus force, as well as anterior and posterior force.  The knee joints were stable, and the anterior and posterior drawer tests were negative.  After review of several x-rays, including the private February 2010 x-rays provided by the Veteran, the diagnoses were degenerative joint disease of the knees without evidence of subluxation or instability.  The examiner noted that the Veteran's description of his falls appeared consistent with recurrent locking of the knee, possibly due to loose bodies in the knee joint.  The examiner determined, however, that there was no evidence of definite ligamentous instability or subluxation as a cause for the falls.

VA treatment records from September 2010 through May 2011 show the Veteran suffered a fall and knee contusion in September 2010; however, the circumstances of the fall are not described.  The records otherwise show complaints of knee pain, but no active treatment of the knees.

At a June 2011 VA examination, the Veteran reported using a cane in the past, but it was not helpful to reduce pain and was too cumbersome, so he preferred not to use any assistive devices.  On examination, the patella apprehension sign and anterior drawer, and posterior drawer tests were negative.  The medial and lateral collateral ligaments were intact.  Both of the knees were stable and there was no evidence of lateral subluxation of the patella.  The diagnoses were degenerative arthritis of the knees.  It was specifically noted that there was no evidence of instability or subluxation at that time.

The examiner noted the findings in the March 2002 VA examination of +1/4 on the anterior drawer and varus stress tests, but commented that no physical diagnosis of subluxation or instability was made based on those findings.  Rather, the diagnoses in March 2002 were traumatic injury to the knees with internal derangement.  The examiner noted that that were no physical findings in examinations after March 2002 or in VA medical records consistent with subluxation or instability.  There was mention on x-ray on two occasions that there was a slight medial femoral tibial shift in the right knee.  The examiner explained that is a common finding in advanced degenerative joint disease, and does not indicate that a knee is either stable or unstable.  The examiner concluded that on the present examination, as well as on review of the available information, the Veteran's knees were functionally stable without instability or subluxation.

An August 2011 private consultation by an orthopedic surgeon shows that the Veteran reported that his knees felt weak, gave way, hung up, and locked.  He denied use of assistive devices.  On examination, the knee joints were stable to manipulation.  He was able to stand on his tip toes with good arch formation and heel in varus.  After a review of x-rays, the diagnosis was osteoarthritis localized primary in the knees.

At his May 2012 VA examination, the Veteran reported using a cane occasionally.  On examination, anterior, posterior, and medial-lateral instability were all normal.  However, there was evidence or history of recurrent patellar subluxation and/or dislocation of moderate severity in the right knee and of slight severity in the left knee.  Muscle strength was 4/5.  The diagnosis was traumatic arthritis of the knees.  

The Board begins by noting that it appears the Veteran has never been diagnosed with knee instability or subluxation.  Moreover, it is clear to the Board that the Veteran did not meet the schedular criteria for a 20 percent rating of the right knee at any time prior to or during the appeal period.  Even in the May 2012 VA examination when evidence of subluxation or dislocation was found, it appears to be based on the Veteran's reports because the objective evidence does not support a finding of instability or subluxation.  Moreover, the May 2012 VA examiner did not diagnose the Veteran with instability or subluxation.  However, the questions of whether service connection for instability or subluxation was properly granted or whether the Veteran ever met the rating criteria are not before the Board.  Rather, the Board must address whether the reductions were proper.  

At the time of his March 2002 VA examination when the ratings at issue were put in place, there was some objective evidence of abnormal knee ligaments in that the anterior drawer test was "+ 1/4" for each knee, and the left knee also had a varus stress test of "+ 1/4."  In addition, muscle strength in the knees was slightly abnormal at 4/5.  However, at the time of the reduction in the ratings and thereafter during the period on appeal, there is no objective evidence of instability or subluxation of the Veteran's knees on examination or on x-ray.  Moreover, no provider, including the August 2011 private orthopedic surgeon from whom the Veteran obtained a consultation, diagnosed the Veteran with instability or subluxation of his knees; rather, they diagnosed the Veteran with arthritis.  Thus, it appears that any instability or recurrent subluxation of the Veteran's knees improved at the time of the rating reductions.

However, the Veteran has consistently reported that his knees felt weak and occasionally gave out under him, locked, and caused him to fall.  In addition to the Veteran's lay statements, his wife, father, and friend submitted statements in September 2010 and testified at the June 2011 DRO hearing that they had witnessed the Veteran fall.  However, the Board notes that the June 2011 VA examiner determined that there is no evidence of definite ligamentous instability or subluxation as a cause for the Veteran's falling.  

Given the Veteran's complaints, despite that the Veteran exhibited minimal objective symptoms of abnormal knee ligaments in May 2002 and did not exhibit any objective symptoms of instability or subluxation at the time of the rating reductions, the Board is unable to find that the evidence shows an actual improvement in the Veteran's instability or subluxation of his knees resulting in an improvement in his ability to function under the ordinary conditions of life and work.  

Resolving reasonable doubt in the Veteran's favor, the Board finds the reduction of the schedular disability rating for the Veteran's instability or subluxation from 20 to 0 percent for the right knee and from 10 to 0 percent for the left knee from October 1, 2010 through May 28, 2012 was not proper based on the evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

The reduction from a 20 percent disability rating to a 0 percent rating for service-connected right knee instability or subluxation from October 1, 2010 through May 28, 2012 was not proper.

The reduction from a 10 percent disability rating to a 0 percent rating for service-connected left knee instability or subluxation from October 1, 2010 through May 28, 2012 was not proper.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


